Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2022, 2/16/2022,10/27/2021,6/30/2021 and 4/2/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1,2,3,9,11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgson et al (US 2015/0197021) in view of admitted prior art Rational (DE 202009003889).

With regards to claim 1, Hodgson et al a personal consumer product (shaving razor system 10, Fig. 1), comprising a power source (power source 104, Fig. 5); an energy emitting element in selective electrical communication with the power source (heating element 16 being in electrical communication with power source 104, Fig. 5); a first thermal control circuit (microcontroller 102, Fig. 5), the first thermal control circuit comprising a first thermal sensor positioned to sense a temperature of the energy emitting element (thermal sensor 50, Fig. 5); a first control unit in electrical communication with the first thermal sensor (microcontroller 102 is in connection with thermal sensor 50, Fig. 5); a first switching element in electrical communication with the first control unit (electrical switch 106 in communication with electrical switch 106, Fig. 5), the first switching element switchable by the first control unit between a conducting state and a non-conducting state to electrically isolate the energy emitting element from the power source (electrical switch 106 switchable by the microcontroller 102 to isolate heating element 16 belonging to insulating member 40, Fig. 5), wherein the first switching element is switched by the first control unit to the non-conducting state when a first sensed temperature of the energy emitting element exceeds a first thermal threshold (heating element 16 can be controlled and turned on and off using a temperature having a predetermined value that is a maximum threshold, paragraph 0028, lines 3-6).
Hodgson et al does not disclose a second thermal control circuit, the second thermal control circuit comprising: a second thermal sensor positioned to sense the temperature of the energy emitting element; a second control unit in electrical communication with the second thermal sensor; a second switching element in electrical communication with the second thermal sensor, the second switching element switchable by the second control unit between a conducting state and a non-conducting state to electrically isolate the energy emitting element from the power source, wherein the second switching element is switched to the non-conducting state by the second control unit when a second sensed temperature of the energy emitting element exceeds a second thermal threshold.
Rational teaches a second thermal control circuit (one of microprocessor 15 and 17, Fig. 1), the second thermal control circuit comprising a second thermal sensor positioned to sense the temperature of the energy emitting element (one of temperature sensor 23 and 25, Fig. 1); a second control unit in electrical communication with the second thermal sensor (one of microprocessor 15 and 17 in communication with one of temperature sensor 23 and 25, Fig. 1); a second switching element in electrical communication with the second thermal sensor (one of relays 7 and 9, Fig. 1), the second switching element switchable by the second control unit between a conducting state and a non-conducting state to electrically isolate the energy emitting element from the power source (one of relays 7 and 9 can cause the interruption of the power supply of the heat generating device, paragraph 0027, lines 13-15), wherein the second switching element is switched to the non-conducting state by the second control unit when a second sensed temperature of the energy emitting element exceeds a second thermal threshold (the temperature limit value, a signal can be output at the second connection element by means of the processor device, by means of which the power supply can be switched off by means of the relay device, paragraph 0012,lines 4-6).
It would have been obvious to one skilled in the art at the time the invention was made to modify the sensors of Hodgson et al with the thermal sensor and controllers as taught by Rational to increase the versatility of a heating element in a personal consumer product. 
With regards to claim 2, Hodgson et al discloses wherein the second control unit is a voltage comparator (control circuit 102 may have converted voltage and compared to another predetermined value to control, paragraph 0029, lines 48-54) and wherein the energy emitting element is a heating element (heating element 16, Fig. 2).
With regards to claim 3, Hodgson et al discloses wherein the second control unit is a first voltage comparator to compare an output of the second thermal sensor to a reference signal corresponding to the second thermal threshold (control circuit 102 may have converted voltage and compared to another predetermined value to control, paragraph 0029, lines 48-54).
With regards to claim 9, Rational et al teaches wherein first thermal sensor generates a
first reference output based on sensed temperature and the second thermal sensor generates a second reference output based on sensed temperature , wherein the first reference output is received by the first control unit, and the second reference output is received by the second control unit (a signal is present via the first connection element, the is representative of a temperature that is greater than at least a first temperature limit value, a signal can be output at the second connection element by means of the processor device, by means of which the power supply can be switched off by means of the relay device, paragraph 0012, lines 3-6).
With regards to claim 11, Rational et al teaches wherein the first thermal control circuit is
a primary thermal control circuit and the second thermal control circuit is a redundant thermal control circuit (the microprocessor 15 serves as the main processor while the microprocessor 17 is used as the "watchdog" processor, paragraph 0037, lines 2-4).

With regards to claim 12, Hodgson et al discloses a personal consumer product (shaving razor system 10, Fig. 1), comprising a power source (power source 104, Fig.); an energy emitting element in selective electrical communication with the power source (heating element 16 being in electrical communication with power source 104, Fig. 5); a first thermal control circuit (microcontroller 102, Fig. 5), the first thermal control circuit comprising a first thermal sensor positioned to sense a temperature of the energy emitting element (thermal sensor 50, Fig. 5); a first control unit in electrical communication with the first thermal sensor(microcontroller 102 is in connection with thermal sensor 50, Fig. 5); a first switching element in electrical communication with the first control unit (electrical switch 106 in communication with electrical switch 106, Fig. 5), the first switching element switchable by the first control unit between a conducting state and a non-conducting state to electrically isolate the energy emitting element from the power source (electrical switch 106 switchable by the microcontroller 102 to isolate heating element 16 belonging to insulating member 40, Fig. 5), wherein the first switching element is switched by the first control unit to the non-conducting state when a first sensed temperature of the energy emitting element exceeds a first thermal threshold (heating element 16 can be controlled and turned on and off using a temperature having a predetermined value that is a maximum threshold, paragraph 0028, lines 3-6).
Hodgson et al does not disclose a user input device; the user input device, wherein the user input device is to provide a user control signal to the first control unit, wherein the adjustable first thermal threshold is based on the user control signal; and a second thermal control circuit, the second thermal control circuit comprising: a second thermal sensor positioned to sense the temperature of the energy emitting element; a second control unit in electrical communication with the second thermal sensor; a second switching element in electrical communication with the second thermal sensor, the second switching element switchable by the second control unit between a conducting state and a non-conducting state to electrically isolate the energy emitting element from the power source, wherein the second switching element is switched to the non-conducting state by the second control unit when a second sensed temperature of the energy emitting element exceeds a second thermal threshold.
Rational et al teaches a user input device; the user input device (data inputs A and B, paragraph 0035, lines 1-2), wherein the user input device is to provide a user control signal to the first control unit, wherein the adjustable first thermal threshold is based on the user control signal (inputs A and B are operating parameters fed to circuit board 1 which would in turn effect the signals of temperature sensor 23 and 25, paragraph 0035, lines 1-4); and a second thermal control circuit (one of microprocessor 15 and 17, Fig. 1), the second thermal control circuit comprising a second thermal sensor positioned to sense the temperature of the energy emitting element (one of temperature sensor 23 and 25, Fig. 1); a second control unit in electrical communication with the second thermal sensor (one of microprocessor 15 and 17 in communication with one of temperature sensor 23 and 25, Fig. 1); a second switching element in electrical communication with the second thermal sensor (one of relays 7 and 9, Fig. 1), the second switching element switchable by the second control unit between a conducting state and a non-conducting state to electrically isolate the energy emitting element from the power source (one of relays 7 and 9 can cause the interruption of the power supply of the heat generating device, paragraph 0027, lines 13-15), wherein the second switching element is switched to the non-conducting state by the second control unit when a second sensed temperature of the energy emitting element exceeds a second thermal threshold (the temperature limit value, a signal can be output at the second connection element by means of the processor device, by means of which the power supply can be switched off by means of the relay device, paragraph 0012,lines 4-6).
It would have been obvious to one skilled in the art at the time the invention was made to modify the sensors of Hodgson et al with the thermal sensor and controllers as taught by Rational to increase the versatility of a heating element in a personal consumer product. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hodgson et al and Rational as applied to claims 1,2,3,9,11 and 12above, and further in view of admitted prior art Emerson (GB 2323224).

	With regards to claim 10, Hodgson et al and Rational does not teach wherein the first switching element and the second switching element are connected in series with the energy emitting element. 
	Emerson teaches wherein supplying power to the energy emitting element from the power source (to relay controlling bake and broil, Fig. 4) comprise supplying power through a first switching element in a conductive state (one of transistor Q1-Q6, Fig. 4) and a second switching element in a conductive state (one of transistor Q1-Q6, Fig. 4), wherein the first switching element and the second switching element are connected in series with the energy emitting element (Fig. 4).
	It would have been obvious to one skilled in the art at the time the invention was made to modify the system of Hodgson et al and Rational with the first and second switching element as taught by Emerson in order to provide increased controllably of a heating elements.  

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 4 is objected to because the prior art does not teach “a third thermal sensor positioned to sense the temperature of the energy emitting element; a second voltage comparator in electrical communication with the third thermal sensor and the second switching element”.  Claims 5-8 are dependent upon claim 4 and therefore objected as well. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761